Citation Nr: 1136795	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for history of herniated disc of low cervical spine, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted an increased, 30 percent evaluation for his herniated disc of the low cervical spine area, effective June 19, 2006.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in January 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

The Board notes that additional statements and duplicative copies of VA and service medical records were received from the Veteran following issuance of the most recent, supplemental statement of the case.  The additional statements have not been considered by the RO.  However, the Board notes that the statements are essentially duplicative of contentions previously of record.  As such, the Veteran is not prejudiced by the Board's consideration of the appeal without remand for RO consideration of the additional statements.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, a statement from the Veteran's representative indicates that the Veteran intended that the information be sent to the Board for appellate consideration.

The issue of entitlement to service connection posttraumatic stress disorder (PTSD) and the Veteran's petition to reopen his previously denied claim of entitlement to service connection for diabetes mellitus are have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's herniated disc of the cervical spine is manifested by complaints of pain with limitation of motion, with no demonstration by competent clinical evidence of neurological impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for a herniated disc of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2006 and January 2010, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, a January 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" are defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

According to the general rating formula, a 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

The preponderance of the competent clinical evidence of record is against an evaluation in excess of 30 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome.  The Board notes that the Veteran reported experiencing incapacitating episodes upon VA examination in January 2010, but that there is no objective medical evidence that the Veteran's physicians diagnosed him with constant or near constant intervertebral disc syndrome or prescribed bed rest.

Additionally, the competent clinical evidence of record is against an evaluation in excess of 30 percent for the disability at issue, based on limitation of motion under the general rating formula for disease or injury of the spine for Diagnostic Codes 5237, 5242, and 5243.  The July 2006 VA examination report indicates that the Veteran had forward flexion to 5 degrees, extension to 0 degrees, lateral flexion to 5 degrees, and lateral rotation to 5 degrees.  The Veteran had complaints of pain, but no spasm or swelling.  Moreover, at the January 2010 VA examination, he had forward flexion to 5 degrees, extension to 5 degrees, 10 degrees of lateral flexion bilaterally and 20 degrees of lateral rotation, bilaterally.  There was no evidence of atrophy or ankylosis, as required in order for the Veteran to qualify for the next-higher 40 percent evaluation.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 30 percent evaluation for his service-connected herniated disc of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.

The Board does acknowledge consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA medical records indicated the Veteran had pain upon range of motion testing, but that there was no objective evidence of incoordination, weakness, or fatigability.  The Board notes that the Veteran has 2/5 muscle strength, as well as decreased sensation and absent reflexes at his VA examinations, but points out that the July 2006 VA examiner found that the Veteran's upper extremity complaints had been associated with the Veteran's nonservice-connected diabetes mellitus by his treating medical providers.  Similarly, the January 2010 VA examiner found that repetitive motion did not demonstrate incoordination, weakness, or loss of endurance.

The Board finds that the Veteran's subjective complaints have been contemplated in the current rating assignment, as discussed above.  The overall evidence does not reveal a disability picture most nearly approximating a higher evaluation even with consideration of whether there was additional functional impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 30 percent evaluation for the orthopedic manifestations of his service-connected herniated disc of the cervical spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  As previously indicated, the medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are indicative of neuropathy related to his nonservice-connected diabetes mellitus and do not allow for a finding of neurologic manifestations of the Veteran's service-connected herniated disc of the cervical spine.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8510-8513 for the neurologic manifestations of the disability at issue.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected cervical spine disability is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected herniated disc of the cervical spine, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a disability rating greater than 30 percent for a herniated disc of the cervical spine is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


